DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because it fails to be limited to embodiments which fall within a statutory category.
Claim 17 recites "A computer readable storage medium…"
In specification, recites on paragraph [0042, 0141], as follows:
[0042] In addition, aspects or features in the embodiments of the present invention may be implemented as a method, an apparatus or an artifact that uses standard programming and/or engineering technologies. The term “artifact” used in this application covers computer programs that can be accessed from any computer readable device, carrier or medium. For example, the computer-readable medium may include but is not limited to: a magnetic storage component (for example, a hard disk, a floppy disk or a magnetic tape), an optical disc (for example, a compact disc (CD), or a digital versatile disc (DVD)), a smart card, and a flash memory device (for example, an erasable programmable read-only memory (EPROM), a card, a stick, or a key drive). In addition, various storage media described in this specification may indicate one or more devices and/or other machine-readable media that are configured to store information. The term “machine-readable media” may include but is not limited to radio channels, and various other media that can store, contain, and/or carry instructions and/or data.
[0141] When the functions are implemented in the form of a software functional unit and sold or used as an independent product, the functions may be stored in a computer-readable storage medium. Based on such an understanding, the technical solutions of the embodiments of the present invention essentially, or the part contributing to the prior art, or some of the technical solutions may be implemented in a form of a software product. The software product is stored in a storage medium, and includes several instructions for instructing a computer device (which may be a personal computer, a server, or a network device) to perform all or some of the steps of the methods described in the embodiments of the present invention. The foregoing storage medium includes any medium that can store program code, such as a universal serial bus (USB) flash drive, a removable hard disk, a read-only memory (ROM), a random access memory (RAM), a magnetic disk, or an optical disc.
In view of the above, Applicant has provided antecedent basis for the claim terminology “computer readable storage medium". Applicant has provided intrinsic evidence of embodiment for the term as “any computer readable device, carrier or medium...the computer-readable medium may include but is not limited to...The foregoing storage medium includes any medium that can store program code, such as a universal serial bus (USB) flash drive, a removable hard disk, a read-only memory (ROM), a random access memory (RAM), a magnetic disk, or an optical disc”. Since the applicant fails inclusively and specifically provide antecedent basic to limit the specific computer readable storage medium” belongs to the intrinsic non-statutory embodiments such as carrier signal, radio wave, light wave, and transmission medium/media. 
Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, powder, or solid. Signals are not “composition[s] of matter.” Thus, a transitory, propagating signal is not a “process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter. (see In re Nuijten, 500 F. 3d 1346 1356 n.7 (Fed. Cir 2007). 
In view of the above analysis, claim 17 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.
 Claims 18-20 are also rejected since they are depended on the rejected claim set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0103459 A1 to Liu et al. (hereafter refers as Liu) in view of US 2019/0159230 A1 to Kim et al. (hereafter refers as Kim).
Regarding claims 1, 9 and 17, Liu teaches a control information receiving method (a method for receiving control information, Fig. 11), a terminal device (UE 200, Fig. 11) and a computer readable storage medium (computer readable medium, paragraph [144]), comprising an instruction, wherein when the instruction runs on a (wherein the computer readable medium stores instructions therein, which when executed by a computer, cause the computer to perform the operations of the method, paragraphs [143-145]), comprising:
a processor (the UE comprises a processor, paragraphs [143-144]) configured to determine a control channel candidate set corresponding to the terminal device (determines a set of control channel candidates for the UE, paragraphs [114-115]), wherein the control channel candidate set comprises at least one control channel candidate (the set of control channel candidates comprises at least one control channel candidate, paragraphs [114-115]), the at least one control channel candidate comprises at least one control channel element (wherein the at least one control channel candidate comprises at least one CCE, paragraphs [55, 124-126] and Fig. 7-8), the control channel candidate set is contained in at least one control channel element set (the control channel candidate set is contained in at least one CCE set, paragraphs [55, 101, 124-126] and Fig. 7-8), a quantity of control channel elements contained in the control channel element set is greater than or equal to a quantity of control channel elements corresponding to an aggregation level supported by the terminal device (wherein the number of CCEs contained in the CCE set is equal to a number of CCEs corresponding to an aggregation level supported by the UE, paragraphs [80, 101, 124-128]), and control channel candidates in the control channel element set that belong to the control channel candidate set have at least two aggregation levels (wherein the control channel candidates in the CCEs set that belong to the control channel candidate set have at least two aggregation levels, Fig. 9-10 and paragraphs [117-118, 127-128]); and
(reception unit 210, Fig. 2) configured to perform detection for the control channel candidate in the control channel candidate set, and receive control information (the reception unit 210 is configured to perform monitoring for the control channel candidate in the control channel candidate set and to receive control information, paragraph [116, 139-140]).
However, Liu does not explicitly teach “maximum” aggregation level supported by the terminal device.
Kim teaches determining, by a terminal device, a control channel candidate set corresponding to the terminal device (UE determines a search space including a set of PDCCH candidates, paragraphs [108, 113-114]), wherein the control channel candidate set comprises at least one control channel candidate (wherein the PDCCH candidates set comprises at least one control channel candidate, paragraphs [108, 113-114]), the at least one control channel candidate comprises at least one control channel element (the control channel candidate comprises at least one CCE, paragraphs [108, 113-114]), the control channel candidate set is contained in at least one control channel element set (wherein the CCE is included in at least one CCE set, paragraphs [109, 114-115]), a quantity of control channel elements contained in the control channel element set is greater than or equal to a quantity of control channel elements corresponding to a maximum aggregation level supported by the terminal device (wherein the number of CCEs contained in the CCE set is equal to a number of CCEs corresponding to one of the aggregation levels supported by the UE, wherein the aggregation levels supported by the UE include a highest aggregation level supported by the UE, paragraphs [108, 114, 120]).
maximum” aggregation level supported by the terminal device as taught by Kim, with the teachings of aggregation level as taught by Liu, for a purpose of enabling the teachings to identify the maximum aggregation level supported by the terminal device, thus, being able to identify an accurate quantity of the control channel elements required by the terminal device (see Kim, paragraphs [108, 114, 120]).
Regarding claims 2, 10 and 18, Liu further teaches wherein each of the at least one control channel candidate element set comprises a plurality of control channel candidates, and a set of one or more of the control channel candidates of the plurality of control channel candidates belong to the control channel candidate set (wherein the CCEs set comprises a plurality of control channel candidates, Fig. 7-10 and paragraphs [55, 101, 124-126], wherein the control channel candidates are included in the control channel set, paragraphs [114-115] and Fig. 9-10).
Regarding claims 3, 11 and 19, the combination of Liu and Kim further teaches wherein
a quantity of control channel candidates contained in the control channel candidate set is less than or equal to a maximum quantity of blind detections supported by the terminal device (wherein the number of control channel candidates is equal to the number of blind detection supported by the terminal device, for a corresponding aggregation level, see Liu, paragraphs [102, 137], and see Kim, paragraphs [113-116]); and/or
(wherein the number of control channel candidates is equal to the number of blind detection supported by the terminal device, for a corresponding aggregation level, see Liu, paragraphs [102, 137], and see Kim, paragraphs [113-116]).
Regarding claims 4, 12 and 20, Liu further teaches determining, by the terminal device, the control channel candidate set corresponding to the terminal device, in at least one control channel resource set (determining the control channel candidate set for the terminal device in the control channel resource set, paragraphs [113-116]), wherein the at least one control channel resource set comprises a plurality of control channel element sets (wherein the control channel resource set comprises a plurality of CCEs sets, paragraphs [55, 80, 101]).
Regarding claims 5 and 13, the combination of Liu and Kim further teaches wherein the determining the control channel candidate set corresponding to the terminal device comprises:
determining, by the terminal device based on one or more of identification information of the terminal device (wherein the search space, i.e. control channel candidate set, is determined based on identification information of the terminal device, see Liu, paragraph [58], see Kim, paragraph [149]), the maximum aggregation level supported by the terminal device (based on the maximum aggregation level supported by the terminal device, see Kim, paragraphs [108, 114, 120]), and slot information (based on slot information, see Kim, paragraph [109]).
claims 6 and 14, the combination of Liu and Kim further teaches wherein the determining the control channel candidate set corresponding to the terminal device comprises:
determining, by the terminal device based on one or more of an index of the control channel resource set (index of control channel resource set, see Kim, paragraphs [112, 133], see Liu, paragraphs [64, 112]), identification information of the terminal device (wherein the search space, i.e. control channel candidate set, is determined based on identification information of the terminal device, see Liu, paragraph [58], see Kim, paragraph [149]), the maximum aggregation level supported by the terminal device (based on the maximum aggregation level supported by the terminal device, see Kim, paragraphs [108, 114, 120]), and slot information (based on slot information, see Kim, paragraph [109]). 
Regarding claims 7 and 15, the combination of Liu and Kim further teaches wherein the determining the control channel candidate set corresponding to the terminal device further comprises:
determining, by the terminal device based on first configuration information, the control channel candidate set contained in the at least one control channel element set, wherein the first configuration information is notified to the terminal device in advance through higher layer signaling (determining the control channel candidate set based on allocation information transmitted to the terminal device before the determination of the control channel candidate set, via a higher layer signaling, i.e. RRC signaling, see Liu, paragraphs [105-107, 111, 116-117], see Kim, paragraphs [109, 124, 125]); or
wherein the search space, i.e. control channel candidate set, is determined based on identification information of the terminal device, see Liu, paragraph [58], see Kim, paragraph [149]).
Regarding claims 8 and 16, Kim further teaches wherein the maximum aggregation level supported by the terminal device is a maximum aggregation level that is allowed by a capability of the terminal device (the highest aggregation level supported by the UE is determined based on capability of the UE/terminal device, paragraphs [108, 114, 120]), or a maximum aggregation level configured by an access network device (or configured by network, paragraph [114]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0131591 A1 discloses determining a first aggregation level set and determining the number of control channel candidates corresponding to each aggregation level in the first aggregation level set (Fig. 1, 9-10).
US 2021/0021974 A1 discloses identifying search space including a control channel set, according to an aggregation level (see paragraphs [252, 256, 263]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        January 1, 2022